                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF TENNESSEE
                                 EASTERN DIVISION

UNITED STATES OF AMERICA,                    *

                      Plaintiff,             *

vs.                                          *             CR. NO.: 16-10082-STA

WILLIAM FARRELL RUSSELL,                     *

                      Defendant.             *


    ORDER GRANTING MOTION TO CONTINUE HEARING ON MOTION TO SUPPRESS
                       AND NOTICE OF RESETTING


       Upon Motion of the Defendant, for good grounds shown and there being no objection by

the Government, the Court hereby GRANTS Defendant’s motion to continue the hearing on the

Motion to Suppress.

       The Motion shall be set for the 29th day of October, 2018 at 1:30p.m.

       IT IS SO ORDERED, this the 18th day of October, 2018.

                                    s/S. Thomas Anderson
                                    HONORABLE S. THOMAS ANDERSON
                                    CHIEF UNITED STATES DISTRICT COURT JUDGE

 
